Citation Nr: 0734037	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Evaluation of tibial collateral ligament rupture in the 
left knee, secondary to trauma, currently evaluated as 20 
percent disabling.

2.  Entitlement to a separate compensable evaluation for 
limitation of flexion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).

The veteran had requested a hearing before the Board but he 
failed to appear on the scheduled date.

This appeal initially involved two issues, a service 
connection issue for a skin rash and an increased rating 
issue for impairment of the left knee.  However, on his form 
9, the veteran indicated that he was only appealing the 
issues he was listing and only listed the issue of the rating 
of his knee impairment.  Therefore, the skin rash issue is 
not before the Board.  38 C.F.R. § 20.202.  


FINDINGS OF FACT

1.  The veteran has no more than moderate lateral instability 
and subluxation in his left knee.

2.  The veteran has periarticular pathology with motion in 
his left knee from 0 to 135 degrees, after that he has pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for impairment of the knee with recurrent subluxation or 
lateral instability have not been met.  38 U.S.C.A. § 1155 
(West 205 & Supp. 2006); 38 C.F.R. §§ 4.71(a) Diagnostic Code 
(DC)  5257 (2007).

2.  Limitation of flexion of the left knee is 10 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71(a) DC 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 2003, the RO sent the veteran a letter informing him 
of the types of information needed to substantiate his claim 
and its duty to assist him in obtaining evidence to 
substantiate the claim.  The April 2003 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration 
and that it was his responsibility to assure VA receipt of 
records not in the custody of a Federal agency.  In May 2003, 
VA sent a letter notifying the veteran of the evidence it had 
requested from his private physicians and not yet received.  
VA supplied the veteran with updated versions of obsolete 
forms that he had used, so he may appropriately request the 
release of his medical records, and it recommended he 
forwards the records himself.  An examination was afforded 
the veteran in May 2003.  A March 2005 statement of the case 
(SOC) and an April 2006 supplemental SOC (SSOC) provided the 
veteran with yet an additional 60 days each time to submit 
more evidence.  The veteran was afforded a second examination 
in August 2006, and a review of his claim taking into account 
that examination was done by a decision review officer.  The 
veteran was then provided with an updated September 2006 
SSOC, which provided him with yet an additional 60 days to 
submit more evidence.  A March 2006 letter informed him of 
how disability ratings and effective dates are assigned, in 
compliance with Dingess v. Nicholson.  19 Vet. App. at 484.    

The Board finds that the content of the preadjudication April 
2003 and May 2003 letters and the May 2003 and August 2006 
examinations essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  Applicable Laws and Regulations

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  Evaluations are based upon lack of 
usefulness of these parts or systems, especially in self-
support.  Id.    

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to evaluation of knee 
disabilities. Two of those GC opinions reflect that a veteran 
who has limitation of motion and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown. VAOPGCPREC 23-97 
(July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).  

III.  Factual Background

The veteran is appealing the initial evaluation for his left 
knee injury, for which he received a 20 percent rating in 
March 2003.

In May 2003, the veteran was examined by VA.  X-Rays ruled 
out bony or articular abnormalities, evidence of fracture, 
dislocation, or radio-opaque foreign body.  The test 
impression was of a normal left knee.  

The examiner noted a history of pain and instability in the 
knee, with the knee giving way and causing falls.  Those 
symptoms reportedly occurred constantly.  The veteran felt 
limited in a number of activities because of pain and 
weakness in his leg, which made him unable to stand or walk 
for too long, and which also made it painful to be seated for 
long.  He reported that he could not perform household and 
yard work, climb stairs, or drive a car.  He stated to the 
examiner that his condition did not cause incapacitation.  
The examiner noted that the functional impairment from the 
knee condition was the veteran's inability to take long 
walks, run, or jog.    

The examiner noted that the left leg was longer than the 
right, the difference being smaller than an inch (1 cm).  The 
feet did not show signs of abnormal weight bearing.  The left 
knee joint's general appearance was within normal limits.  
The knee had the following range of motion, flexion was 140 
degrees and extension was 0 degrees.  The examiner noted that 
the range of motion was not additionally limited by pain, 
fatigue, lack of indurance, or incoordination.  The Drawer 
test of the left knee was within normal limits.  The 
McMurray's test of the left knee was abnormal with moderate 
lateral instability.  The examiner found the left knee to 
exhibit recurrent subluxation, moderate in degree.  The 
subjective factors were pain and instability. 

The examiner's diagnosis was tibial collateral ligament 
rupture secondary to trauma with history of chronic anterior 
cruciate ligament damage.

The record includes a letter from the veteran's private 
physician, C.C., M.D., dated June 2005.  Dr. C.C. reported 
that the veteran had 2+ tenderness in the knee joint.  He 
found the McMurray's test normal, but noted that the 
veteran's wife reported that he had a clunking sensation in 
the knee.  Dr. C.C. indicated that he wished to obtain an MRI 
to establish whether there was a meniscal tear.  A letter 
from Dr. C.C. one week later in June 2005 reports findings of 
an MRI.  The MRI confirmed a complex tear of the posterior 
horn of the medial meniscus in the region of the 
intercondylar notch, and a tear of the anterior cruciate 
ligament, which the doctor estimated may be partial.  Dr. 
C.C. stated: "Under these circumstances, despite the 
patient's Huntington chorea, and because of his persistent 
pain, he definitely reaches the criteria for arthroscopy and 
probable arthroscopic partial medial meniscectomy and 
debridement of any chondromalacia noted."

A VA examination dated August 2006 is of record.  The 
examiner noted that the veteran's Huntington disease rendered 
some parts of the examination difficult to perform.  The 
veteran's wife was speaking for him.  The veteran's wife 
related symptoms of her husband's knee condition to the 
examiner.  The examiner noted instability, pain, and 
puffiness around the distal thigh toward the patella.  The 
veteran's wife stated that the symptoms were occurring 
dailty.  She further related that the veteran's knee buckled, 
gave away, locked, and gave out.  She reported weakness and 
lack of endurance.  She said that she could not tell about 
stiffness.  She said that the veteran could easily bend and 
extend his knee and had full range of motion.

The flexion of both knees was 135 degrees.  Extension was 0 
degrees.  The veteran had active range of motion equal to 
passive.  The knee appeared normal to the examiner, without 
edema, effusion, weakness, redness, or heat.  The examiner 
noted that palpation around the knee was non-tender, but 
added that the veteran was unable to communicate effectively.  
The examiner ruled out crepitus in the knee and ankylosis of 
joints.  He stated that he was unable to provide 
comprehensive assessments and specific details, was unable to 
provide Drawer, Pivot, McMurray, and varus-valgus stress 
testing.  He found some indication that the valgus stress 
test supported laxity.  He reported that X-Rays revealed no 
osseous or articular abnormality.

His diagnosis was anterior cruciate ligament tear, left knee, 
unstable joint.  He also reported a scar on the left calf, 
which he found well-healed, and presenting no interference 
with the motion of the knee.

IV.  Analysis

A.  Instability 

The Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  

The veteran has appealed the assignment of a 20 percent 
evaluation under DC 5257.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  

Under DC 5257, a rating in excess of 20 percent is warranted 
for severe recurrent subluxation or lateral instability in 
the knee.

The veteran, initially in person then through his wife, 
complained of instability in his knee, stating that it gives, 
locks, and that it caused falls.  The medical evidence 
confirms instability, and it is more probative when it comes 
to the degree of the impairment.

The VA examiner stated in May 2003 that the McMurray test 
confirmed moderate laleral instability and his examination 
assessed moderate recurrent subluxation.  The veteran's 
private physician did not specifically address the level of 
instability or subluxation, although he did report clunking 
and instability.  In August 2006, the examiner opined that 
there was indication to support a finding of laxity. 

Therefore, there is no evidence of severe recurrent 
subluxation or severe lateral instability.  Thus, a 30 
percent rating under DC 5257 is not warranted.

The veteran complained of cluncking, buckling, and locking.  
Under DC 5258, a disability rating of 20 percent is warranted 
for dislocated semilunar cartilage, with frequent episodes of 
"locking," pain and effusion.  The veteran's physician's 
report indicates that he suspects there may be debris.  He 
stated that the veteran probably reached the criteria for 
debridement of chondromalacia.  The examiner in May 2003 had 
found no dislocation or radio-opaque foreign body.  The 
examiner in August 2006 had found no edema or effusion, the 
X-Rays had revealed absence of osseous or articular 
abnormality.

In this case, the Board does not need to reach a finding of 
dislocated semilunar cartilage, because the impairment of the 
knee is already awarded 20 percent under DC 5257.  Similarly, 
DC 5259 would only allow a 10 percent rating, if there were a 
finding of cartilage, symptomatic.  38 C.F.R. § 4.7.  
Furthermore, to avoid pyramiding, the Board may not allow 
benefits under DCs 5257 and either 5258 or 5259.  38 C.F.R. 
§ 4.14.  Therefore, the knee will be rated under DC 5257.  

No compensation is available under DC 5275 for shortening of 
the lower extremity, as the gap between the leg lengths must 
be at a minimum of 11/4 inches for the lowest compensation 
rating of 10 percent.  

Therefore, the Board finds that the veteran has an impairment 
of the knee with moderate subluxation and instability, rated 
at 20 percent.  A higher rating is not supported by the 
evidence.  

B.  Limitation of Motion

VA examination of August 2006 revealed that the veteran 
cannot flex his knee beyond 135 degrees.  The examiner 
reported that he was unable to document the effect of pain, 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups.  He did not establish whether there 
was or was not pain if motion was performed to the full 
degree of flexion.  However, the veteran's wife, who was 
relating her husband's symptoms to the examiner attested to 
daily pain in the left knee.  The veteran himself had related 
at the first examination that he felt limited in a number of 
activities because of pain and weakness in his leg, which 
made him unable to stand or walk for too long, and which also 
made it painful to be seated for long.  Furthermore, D. C.C. 
reported that the veteran had tenderness, measured at 2+, in 
his left knee.  He also reported persistent pain.  The Board 
finds that the evidence indicates that if motion were 
performed beyond 135 degrees, the veteran would have 
experienced pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based upon § 4.59, there is periarticular pathology 
productive of limited flexion and a separate 10 percent 
evaluation is warranted for functional limitation of flexion 
(painful motion) of the left knee.  VAOPGCPREC 23-97 (July 1, 
1997); VAOGCPREC 9-98 (August 14, 1998).  In order to warrant 
a higher evaluation, the evidence must demonstrate actual 
limitation of flexion to 30 degrees or the functional 
equivalent of limitation of flexion to 30 degrees.  DeLuca, 
supra.  Neither the veteran nor any examiner has ever 
demonstrated that there exist symptoms approximating the 
functional equivalent of limitation of flexion of the right 
knee to 30 degrees.   Even the evidence most favorable to the 
veteran establishes that he has retained functional flexion 
better than 60 degrees.  In fact, his motion has not been 
functionally limited to less than 135 degrees.  As such, the 
Board has determined that the veteran's limitation of flexion 
should be evaluated as 10 percent disabling and no more.

In determining the disability evaluation, the Board is 
obligated to consider all regulations which are potentially 
applicable through issues in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  There is no indication 
that the veteran has limitation of extension, therefore 
compensation under DC 5261 is not warranted.  There is no 
evidence that the veteran suffers from arthritis, therefore 
DC 5003 is not applicable.

Thus, the Board finds that the evidence warrants a grant of 
10 percent for limitation of motion under DC 5260.

The Board also notes that the veteran has a scar.  However, 
the scar is not tender, painful, significant in size, and 
does not result in functional impairment.  Accordingly, a 
separate evaluation for the scar is not warranted.




ORDER

An increased rating for tibial collateral ligament rupture in 
the left knee, secondary to trauma, is denied.

A 10 percent evaluation for limitation of flexion of the left 
knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


